DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Allowable Subject Matter
	Claims 1-16, 18-20 are allowed. 
	Renumbered as claims 1-19 for pending claims 1-16, 18-20.
	The present invention is directed to an apparatus is described that includes a plurality of fluid ejection devices, a database, and a raster image processor. Each independent claim identifies the uniquely distinct features:
Regarding claim 1, an apparatus, comprising: 
a plurality of fluid ejection devices to eject a plurality of fluids containing a plurality of different colorants; 
a database to store an entry for a spot color, wherein the entry defines a first subset of the plurality of fluids that combines to emulate the spot color and a second subset of the plurality of fluids that combines to emulate the spot color, wherein the first subset of the plurality of fluids is designated as a default colorimetric definition for the spot color and minimizes a number of the plurality of colorants used to produce the spot color, wherein the second subset maximizes a number of the plurality of colorants used to produce the spot color, and wherein the spot color when produced by the first subset of the plurality of fluids is indistinguishable by a human eye from the spot color when produced by the second subset of the plurality of fluids; and 
a raster image processor to convert a page description of an image including the spot color into rasterized image data, wherein the rasterized image data uses the second subset of the plurality of fluids in place of a premixed formulation to print the spot color on a substrate.

 The closest prior art, Wu et al. (US 2012/0086959 A1) in view of Koh et al. (US 2013/0335761 A1) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Wu et al. (US 2012/0086959 A1) discloses systems and methods for deriving spot color recipes for use in spot color emulation for N-color printing in direct color marking engines.
	Koh et al. (US 2013/0335761 A1) discloses generating a proof of a printable item, a data structure is provided that maps a set of spot colors into a respective set of color values based on measurement data provided by a measurement device of colors printed by a printing system from the spot colors.
However, Wu et al. (US 2012/0086959 A1) in view of Koh et al. (US 2013/0335761 A1) do not specifically disclose “wherein the first subset of the plurality of fluids is designated as a default colorimetric definition for the spot color and minimizes a number of the plurality of colorants used to produce the spot color, wherein the second subset maximizes a number of the plurality of colorants used to produce the spot color, and wherein the spot color when produced by the first subset of the plurality of fluids is indistinguishable by a human eye from the spot color when produced by the second subset of the plurality of fluids”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 5, 13 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 5, 13 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-4, 6-12, 14-16, 18-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672